Citation Nr: 1201440	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-39 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for neurosyphilis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for neurosyphilis.

The Veteran requested, and was scheduled for, a hearing before a Board member.  In July 2011, he received notice of his scheduled hearing.  In September 2011, the Veteran stated he would be unable to attend his scheduled hearing, and withdrew his request for a hearing. 


FINDINGS OF FACT

1.  A timely appeal was not perfected to a January 2006 rating decision that denied entitlement to service connection for neurosyphilis. 

2.  The evidence received since that January 2006 decision includes evidence that is either cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim for service connection for neurosyphilis and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The January 2006 rating decision is final.  New and material evidence has not been received to reopen the claim of entitlement to service connection for neurosyphilis.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 3.159 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in November 2008, prior to the rating decision in question, of the information and evidence needed to substantiate and complete his claim.  The Veteran was notified of the evidence necessary to establish service connection, and he was advised that service connection for neurosyphilis was previously denied.  The letter explained the definition of new and material evidence and of the basis for denial.  See Kent v. Nicholson, 20 Vet. App. 1(2006).  This letter also notified the Veteran of his and VA's respective obligations with regard to obtaining evidence, and provided information regarding how VA assigns disability evaluations and effective dates. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim.  The claims file contains service treatment records, VA medical records, and private treatment records.  Information in the claims file also indicates that the Veteran applied for Social Security benefits.  The record contains the Veteran's Social Security application, copies of VA treatment records contained in his Social Security disability record, and copies of his consultative examinations from that agency.  The Social Security Administration had not made a determination on the Veteran's claim for benefits in 2009 when the records were obtained.  

The Board acknowledges the possibility that additional records may have been added or created after 2009 when the VA obtained the Veteran's Social Security Administration  records.  Significantly, VA has an obligation to secure Social Security records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Here, the Veteran has not asserted, nor is there any reason to believe, that any possible outstanding Social Security records would contain information relating any diagnosis of neurosyphilis to service, or would be otherwise relevant to his claim to reopen.  The Social Security records in the claims file note a past medical history of depressive disorder with psychotic features, and diagnoses of possible mental disorder not otherwise specified due to general medical condition and major depressive disorder.  There is no mention of neurosyphilis in the available Social Security records.  

The Veteran has indicated he receives his treatment at VA facilities, and VA treatment records are contained in the claims file.  The duty to assist is limited to specifically identified documents that by their nature would be facially relevant and material to the claim and there is no duty to conduct a fishing expedition.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  As such, the Board declines to remand for these records.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Laws and Regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108. 

"New evidence" means existing evidence not previously submitted to agency decisionmakers."  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for the Federal Circuit  has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Factual Background and Analysis

The Veteran was initially denied service connection for neurosyphilis in a January 2006 rating decision.  VA found that there was no evidence of treatment or a diagnosis of neurosyphilis during service, and there was no evidence of compensably disabling neurosyphilis within one year of the appellant's discharge from active duty.  Lastly, while there was evidence the Veteran was treated for neurosyphilis in 2005, there was no evidence linking neurosyphilis to his military service.  The Veteran did not perfect an appeal to the January 2006 decision and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Evidence associated with the claims file prior to the January 2006 rating decision included: service treatment records; VA treatment records; the Veteran's statements; and private treatment records.  The service treatment records include treatment for venereal disease (gonorrhea) on several occasions in 1981.  He was treated with medication.  

At his July 1982 discharge examination serology studies, i.e., a microflocculation assay, revealed negative findings. 

A December 2004 VA treatment record noted the Veteran had a reactive rapid plasma regain test, and a reactive Hatts test.  Both tests indicated that the organism that causes syphilis was present.  The Veteran declined a lumbar puncture, which was necessary to "exclude the possibility of neurosyphilis."  

A VA treating physician in March 2005 noted that the Veteran's psychiatric symptoms could be related to psychiatric disease given family history, polysubstance abuse, or neurosyphilis.  As neurosyphilis could not be excluded, the Veteran was empirically treated for it.  

In April 2005, VA physicians again recommended that the appellant undergo a lumbar puncture to determine if his psychiatric symptoms may be due to neurosyphilis.  The Veteran again declined to undergo a lumbar puncture.  In November 2005, the Veteran stated he was treated for neurosyphilis during service at Fort Stewart, in Georgia.  

The January 2006 rating decision specifically noted that the appellant was being treated for neurosyphilis.

Evidence associated with the claims file after the January 2006 rating decision included Social Security records, and VA treatment records.  VA treatment records included an October 2008 abnormal head CT and continued psychiatric treatment.  Social Security Administration records included VA treatment records that were of record at the time of the January 2006 rating decision, and which noted the possibility of neurosyphilis.  

Social Security records additionally included two private examinations.  The first prepared by a Dr. C.M.H. did not mention neurosyphilis, or any other venereal diseases in her examination.  The second was prepared by Dr. L.V.A., who performed a psychological evaluation, and diagnosed possible mental disorder not otherwise specified due to general medical condition and major depressive disorder.  Dr. L.V.A. noted that the Veteran had depression and anxiety as a result of increasing problems due to persistent medical problems and the immediate physical limitations they impose.  Dr. L.V.A.'s examination did not refer to neurosyphilis, or any other venereal disease.

To the extent the evidence received since January 2006 was not previously considered, and is not cumulative or redundant, it is new.  Notably, the VA treatment records contained in the Social Security disability records were cumulative and redundant.  The record, however, previously showed the possibility of a diagnosis of neurosyphilis, which could not be verified as the Veteran continued to decline a lumbar puncture.  See 38 C.F.R. § 3.304(f).  The Veteran has reported a history of neurosyphilis and he has been treated for the disorder.  (see, e.g., VA clinical records dating from October 2008).  Notably, however, even assuming that the history of neurosyphilis is credible the newly submitted evidence is not material because it does not raise a reasonable possibility of substantiating the claim.  That is, the new evidence does not relate neurosyphilis to service.  Further, there remains no evidence showing that neurosyphilis was compensably disabling within one year of service.  Thus, the claim is not reopened. 

Because appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his claim, the benefit of the doubt doctrine cannot be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for neurosyphilis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


